Citation Nr: 0944528	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injuries to both feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION


The Veteran served on active duty from October 1950 to 
October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2006 VA Form 21-526, Veteran's Application 
for Compensation or Pension, the claimant notified VA that 
since 1952 he had received treatment for his claimed 
disabilities at the VA Medical Centers (VAMCs) in 
Fayetteville, Columbia, and Mount Vernon.  However, while the 
RO obtained the Veteran's post-May 2006 treatment records 
from the Fayetteville VAMC, the record does not show that it 
requested his earlier treatment records from the Fayetteville 
VAMC or any of his records from the Columbia and Mount Vernon 
VAMCs.  Therefore, a remand is required to request all of the 
Veteran's post-1952 treatment records from all of the above 
VAMCs.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that VA 
adjudicators are deemed to have constructive notice of VA 
treatment records).  

In this regard, given the fact that the current record is 
negative for any medical records for the first 45 years 
following the Veteran's 1951 separation from active duty and 
the potential importance of any medical records showing his 
treatment for any of the claimed disorders in these years, on 
remand the Veteran should also be invited to identify any 
relevant private treatment records, including employment 
records, so that VA can attempt to also obtain and associate 
these records with the claims file.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.303(b) (2009).  

If the above development uncovers medical evidence of the 
Veteran receiving treatment for residuals of a cold injury to 
either foot, hearing loss, and/or tinnitus in the years 
shortly after his October 1951 separation from active duty, 
then the RO/AMC should obtain an addendum to the April 2007 
VA examinations as to whether it is more likely than not any 
of the claimed disorders were caused by his military service, 
including his service in Korea during the Korean War.  
38 U.S.C.A. § 5103A(d) (West 2002); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the 
Fayetteville, Columbia, and Mount Vernon 
VAMCs all of the Veteran's post-October 
1951 treatment records.  Efforts to 
obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be 
located or no such records exist, the 
Veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims files.

2.  The RO/AMC should contact the 
Veteran, tell him that the current record 
is negative for any medical records for 
the first 45 years following this 
separation from active duty, tell him of 
the potential importance of any medical 
records showing his treatment for any of 
the claimed disorders in these years, and 
ask him to identify any relevant private 
treatment records, including employment 
records, so that VA can attempt to obtain 
and associate these records with the 
claims file.  The Veteran should be 
provided authorizations to release these 
records and the RO/AMC should attempt to 
obtain records from all locations he 
provides authorizations.  All actions to 
obtain the requested records should be 
documented fully in the claims file.

3.  If the above development uncovers 
medical evidence of the Veteran receiving 
treatment for residuals of a cold injury 
to either foot, hearing loss, and/or 
tinnitus in the years shortly after his 
October 1951 separation from active duty, 
the RO/AMC should obtain an addendum to 
the April 2007 VA examinations.  
Specifically, the appropriate VA examiner 
should be provided the claims file with 
the additional medical evidence and based 
on a review of the record on appeal asked 
to provide an opinion as to whether it is 
more likely than not the claimed 
disorders were caused by his military 
service, including his service in Korea 
during the Korean War.  If neither of the 
April 2007 VA examiners is available, the 
opinion may be obtained from another 
qualified VA examiner.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

4.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance 
Act of 2000 (VCAA), notice in accordance 
with the United States Court of Appeals 
for Veterans Claims (Court) holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) as well as 38 U.S.C.A. §§ 5100, 
5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2009).

5.  The RO/AMC, after completing the 
above actions and any other development 
as may be indicated by the record, should 
readjudicate the claims.  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
provided to the Veteran and his 
representative.  Within the SSOC, a 
discussion should be provided regarding 
all of the evidence submitted since the 
August 2009 SSOC.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

